                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ELAINE WHIGHAM WILLIAMS,                            §
                                                    §
                 Plaintiff,                         §
                                                    §
v.                                                  §    Civil Action No. 3:19-CV-1587-L
                                                    §
CITY OF DALLAS POLICE;                              §
TEXAS DEPARTMENT OF FAMILY                          §
PROTECTIVE SERVICES; MEDICAL                        §
CITY HOSPITAL; and MARSH                            §
MCLENNAN COMPANIES,                                 §
                                                    §
                 Defendants.                        §

                                                ORDER

        On August 20, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 7) was entered, recommending that this action be dismissed with

prejudice as frivolous under 28 U.S.C. § 1915(e)(2)(B), with a warning to Plaintiff that she may be

sanctioned if she continues to file civil actions based on the same or similar factual allegations in this

case. Plaintiff filed objections (Doc. 8) to the Report on September 4, 2019, contesting the

magistrate judge’s finding of frivolousness.

        Having reviewed the pleadings, file, record in this case, and Report, and having conducted

a de novo review of that portion of the Report to which objection was made, the court determines

that the findings and conclusions of the magistrate judge are correct, accepts them as those of the

court, and overrules Plaintiff’s objections (Doc. 8). Accordingly, the court dismisses with

prejudice as frivolous this action under 28 U.S.C. § 1915(e)(2)(B). The court also warns Plaintiff

that future litigation by her that asserts claims based on the same or similar factual allegations in

this case—whether filed in this district, another federal district, or state court; or removed or

Order – Page 1
transferred to this district—may subject her to sanctions, including the imposition of monetary

sanctions, and an order precluding her from filing additional documents of any kind without first

obtaining leave of court and paying any assessed fine.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Report, the court concludes that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification by filing a

separate motion to proceed in forma pauperis on appeal with the clerk of the United States Court of

Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 31st day of October, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
